        Case 6:19-cv-06549-EAW-MJP Document 12 Filed 11/14/19 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JACQUELYN VANBRUNT,
                                                             PROPOSED DISCOVERY
                                      Plaintiff,
                                                             PLAN
                             v.
                                                             Index No. 6:19-cv-06549
CORNING COMMUNITY COLLEGE,

                                      Defendant.



        Pursuant to the Order of the Honorable Elizabeth A. Wolford referring the above-

captioned matter to United States Magistrate Judge Marian W. Payson for pretrial procedures

and the entry of a Scheduling Order as provided in Federal Rules of Civil Procedure 16(b) and

Local Rule 16.1(a), the parties’ counsel having conferred as required by Federal Rules of Civil

Procedure 26(f) and Local Rule 26, the parties submit the following proposed discovery

plan/case management order in advance of the Rule 16(b) conference with the Court scheduled

for November 20, 2019 at 11:00 a.m.

        1.     The parties do not unanimously consent to Magistrate Judge jurisdiction at this

time.

        2.     Compliance with the mandatory disclosure requirements found in Rule 26(a)(1) of

the Federal Rules of Civil Procedure will be completed by December 13, 2019. There are no

objections regarding the initial disclosure requirements.

        3.     All motions to join other parties and to amend the pleadings shall be filed no later

than January 31, 2020.

        4.     All fact discovery shall be completed no later than November 6, 2020.

        5.     Plaintiffs shall identify any expert witnesses and provide reports pursuant to

Federal Rules of Civil Procedure 26(a)(2) no later than December 11, 2020. Defendants shall
        Case 6:19-cv-06549-EAW-MJP Document 12 Filed 11/14/19 Page 2 of 3




identify any expert witnesses and provide reports pursuant to Federal Rules of Civil Procedure

26(a)(2) no later than February 12, 2021. All expert depositions shall be completed no later than

March 19, 2021.

        6.     Motions to compel discovery must be filed by October 23, 2020.

        7.     The parties anticipate the need for a protective order under Rule 26(c), regarding

the disclosure of confidential personnel information for employees, and they plan to submit a

proposed protective order to this Court prior to the production of any such documents.

        8.     At this time, the parties do not request any changes to the limitations on discovery

discussed in Federal Rule of Civil Procedure Rules 30, 33 or 34.

        9.     Given the nature of the case, the parties do not anticipate extensive discovery of

electronically stored information.

        10.    The parties have not reached any agreements regarding the assertion of claims of

attorney-client privilege or work-product protection after information is produced at this time.

        11.    Dispositive motions, if any, shall be filed by all parties no later than May 21,

2021.

        12.    The parties shall select a mediator by December 13, 2019 and shall hold the first

mediation session by February 14, 2020.

        13.    Plaintiff has demanded a jury trial. The parties currently anticipate that the

estimated length of the trial shall be 1-2 weeks.




                                                    2
      Case 6:19-cv-06549-EAW-MJP Document 12 Filed 11/14/19 Page 3 of 3




DATED: November 14, 2019


STAN MATUSZ, ESQ.                         BOND, SCHOENECK & KING, PLLC


    /s/ Stan Matusz                          /s/ Katherine S. McClung
Stan Matusz, Esq.                         Katherine S. McClung, Esq.
Attorneys for Plaintiff                   Attorneys for Defendant
29 Murfield Drive                         350 Linden Oaks Third Floor
Ithaca, New York 14850                    Rochester, New York 14625
Telephone: (607) 319-5513                 Telephone: (585) 362-4703
stanmatusz@gmail.com                      mcclungk@bsk.com




                                      3
